UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2014 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of June 30, 2014 Market Value Shares ($000) Common Stocks (95.1%) Consumer Discretionary (7.3%) * DIRECTV 8,053,962 684,667 L Brands Inc. 10,018,818 587,704 Walt Disney Co. 5,475,000 469,427 TJX Cos. Inc. 6,875,000 365,406 Ross Stores Inc. 4,273,000 282,573 Carnival Corp. 5,818,100 219,051 ^ Sony Corp. ADR 10,050,000 168,539 * Bed Bath & Beyond Inc. 2,300,975 132,030 Whirlpool Corp. 835,800 116,360 VF Corp. 772,400 48,661 Time Warner Cable Inc. 293,304 43,204 * Amazon.com Inc. 76,000 24,683 Las Vegas Sands Corp. 300,000 22,866 Consumer Staples (0.5%) CVS Caremark Corp. 1,794,065 135,219 Costco Wholesale Corp. 450,000 51,822 Kellogg Co. 350,000 22,995 PepsiCo Inc. 250,000 22,335 Energy (4.9%) ^ Transocean Ltd. 14,718,679 662,782 EOG Resources Inc. 3,700,000 432,382 Schlumberger Ltd. 3,632,200 428,418 Noble Energy Inc. 4,330,000 335,402 Exxon Mobil Corp. 615,000 61,918 National Oilwell Varco Inc. 579,600 47,730 Encana Corp. 1,979,000 46,922 * Cameron International Corp. 687,500 46,551 * Southwestern Energy Co. 933,779 42,478 Petroleo Brasileiro SA ADR Type A 600,000 9,384 Cabot Oil & Gas Corp. 240,000 8,193 Petroleo Brasileiro SA ADR 400,000 5,852 Noble Corp. plc 100,000 3,356 Range Resources Corp. 12,500 1,087 Financials (5.1%) Charles Schwab Corp. 26,623,992 716,984 Marsh & McLennan Cos. Inc. 12,381,100 641,589 Wells Fargo & Co. 8,115,900 426,572 Chubb Corp. 2,769,000 255,219 CME Group Inc. 980,000 69,531 American Express Co. 482,100 45,737 Discover Financial Services 436,100 27,029 US Bancorp 360,000 15,595 Health Care (29.4%) * Biogen Idec Inc. 9,973,695 3,144,806 Amgen Inc. 15,917,400 1,884,143 Eli Lilly & Co. 29,130,000 1,811,012 Roche Holding AG 5,872,200 1,749,662 Novartis AG ADR 13,898,565 1,258,237 Medtronic Inc. 15,323,952 977,055 Johnson & Johnson 6,324,469 661,666 * Boston Scientific Corp. 28,342,560 361,935 Abbott Laboratories 6,137,900 251,040 Thermo Fisher Scientific Inc. 1,958,600 231,115 GlaxoSmithKline plc ADR 3,255,400 174,099 AbbVie Inc. 2,729,800 154,070 Sanofi ADR 1,485,000 78,957 Stryker Corp. 259,000 21,839 Zimmer Holdings Inc. 197,000 20,460 Industrials (14.5%) FedEx Corp. 11,356,768 1,719,188 Southwest Airlines Co. 34,559,300 928,263 Honeywell International Inc. 5,865,447 545,193 Caterpillar Inc. 4,050,000 440,113 Union Pacific Corp. 3,457,400 344,876 Airbus Group NV 4,673,700 313,362 Alaska Air Group Inc. 3,103,900 295,026 CH Robinson Worldwide Inc. 3,993,308 254,733 United Parcel Service Inc. Class B 2,181,070 223,909 Boeing Co. 1,744,260 221,922 Deere & Co. 1,961,500 177,614 * United Continental Holdings Inc. 3,994,400 164,050 Delta Air Lines Inc. 3,778,000 146,284 United Technologies Corp. 1,007,000 116,258 Rockwell Automation Inc. 775,000 96,999 * Pentair plc 1,309,000 94,405 ^ Canadian Pacific Railway Ltd. 447,800 81,114 Expeditors International of Washington Inc. 890,742 39,335 CSX Corp. 1,260,000 38,821 Pall Corp. 205,000 17,505 * NOW Inc. 143,844 5,209 Norfolk Southern Corp. 46,100 4,750 Safran SA 42,000 2,749 * American Airlines Group Inc. 60,000 2,578 Cummins Inc. 12,150 1,875 Donaldson Co. Inc. 25,000 1,058 Republic Services Inc. Class A 17,000 645 Information Technology (30.7%) * Adobe Systems Inc. 23,310,070 1,686,717 Texas Instruments Inc. 34,427,100 1,645,271 Microsoft Corp. 39,156,600 1,632,830 * Google Inc. Class A 1,417,843 828,970 * Google Inc. Class C 1,417,843 815,657 QUALCOMM Inc. 9,609,350 761,061 Hewlett-Packard Co. 21,114,400 711,133 * Micron Technology Inc. 20,120,000 662,954 Intuit Inc. 7,463,700 601,052 Intel Corp. 17,810,500 550,344 EMC Corp. 16,752,800 441,269 Oracle Corp. 8,355,000 338,628 KLA-Tencor Corp. 4,553,100 330,737 Cisco Systems Inc. 12,318,050 306,104 NVIDIA Corp. 13,880,000 257,335 Visa Inc. Class A 1,170,138 246,560 Accenture plc Class A 2,386,100 192,892 1 Plantronics Inc. 3,701,500 177,857 Symantec Corp. 7,066,900 161,832 NetApp Inc. 4,320,000 157,766 Analog Devices Inc. 2,240,000 121,117 Corning Inc. 5,243,200 115,088 Telefonaktiebolaget LM Ericsson ADR 9,308,914 112,452 *,^ BlackBerry Ltd. 10,438,600 106,891 Activision Blizzard Inc. 3,945,000 87,974 SanDisk Corp. 500,000 52,215 Apple Inc. 546,000 50,740 * Entegris Inc. 2,583,472 35,510 MasterCard Inc. Class A 412,500 30,306 * Rambus Inc. 2,000,000 28,600 Applied Materials Inc. 1,220,000 27,511 * eBay Inc. 331,000 16,570 Altera Corp. 450,000 15,642 ASML Holding NV 148,175 13,820 * F5 Networks Inc. 97,400 10,854 * salesforce.com inc 164,000 9,525 Motorola Solutions Inc. 30,000 1,997 Materials (2.7%) Monsanto Co. 6,301,125 786,002 Potash Corp. of Saskatchewan Inc. 5,919,200 224,693 Praxair Inc. 925,000 122,877 EI du Pont de Nemours & Co. 150,000 9,816 Celanese Corp. Class A 60,000 3,857 LyondellBasell Industries NV Class A 18,700 1,826 Total Common Stocks (Cost $18,681,654) Coupon Temporary Cash Investment (5.3%) Money Market Fund (5.3%) 2,3 Vanguard Market Liquidity Fund (Cost $2,302,411) 0.111% 2,302,411,462 2,302,411 Total Investments (100.4%) (Cost $20,984,065) Other Assets and Liabilities-Net (-0.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $93,983,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $96,733,000 of collateral received for securities on loan.
